Citation Nr: 0703166	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran had active service from July 1963 to June 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

On June 17, 2005, the Board reopened the veteran's service 
connection claim and remanded this case for further 
development.  This case now returns to the Board.


FINDING OF FACT

The preponderance of evidence is against a finding that a 
chronic left knee disorder had its onset or is otherwise 
related to service.


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated by service, nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in July 2005.  The 
Appeals Management Center (AMC) informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  It specifically noted 
the elements necessary to establish service connection, and 
informed the veteran that he should submit any evidence he 
had in his possession that pertained to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  On remand, the AMC explicitly informed the 
veteran and his representative, in a letter dated in July 
2005, that he could submit additional evidence in support of 
his claim.  The veteran was afforded a VA examination in June 
2006 and a report of that examination is of record.  In 
December 2006, the veteran submitted to the Board a copy of 
correspondence from private physician J. Bertran, M.D. 
pertaining to the veteran's left knee disorder.  Nothing 
further has been received from the veteran or his 
representative nor have they identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) 
(discussion of all evidence by Board not required when Board 
supports decision with thorough reasons and bases regarding 
relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

The veteran's service medical records dated from September 
1963 to February 1964 reflect treatment for left knee 
problems, including chondromalacia patella and ligament 
strain.  A physical examination report dated in May 1965, 
just prior to discharge, is completely negative for 
complaints or diagnosis related to a left knee disorder.  
Suggesting that any knee problems the veteran had during 
service were acute and transitory, resolving without lasting 
residuals.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  The Board notes 
that the first post-discharge evidence of record reflecting 
the veteran's complaint of left knee pain, is a VA outpatient 
report dated in September 1967, more than two years after the 
veteran's discharge from service, acknowledged by the veteran 
during a hearing at the RO before a Decision Review Officer 
(DRO) in October 2002.  Further, the September 1967 report 
reflects normal findings for the left knee.  Chronicity of 
left knee disability in service is not established.  

A December 1976 VA outpatient treatment record reflects that 
an arthrogram of the veteran's left knee was negative.  VA 
outpatient treatment records dated in March, June and 
December 1977, while reflecting complaints of left knee pain, 
are negative for findings of a chronic disability of the left 
knee.

A December 1991 VA outpatient treatment record reflects a 
diagnosis of chronic left knee pain and mild patellofemoral 
dysfunction.  A July 2000 VA outpatient treatment record 
reflects a diagnosis of medial left knee joint pain.  The 
examiner noted that clinical findings merely suggested that 
the veteran's symptoms were of patellar origin.  In June 
2001, magnetic resonance imaging (MRI) of the veteran's left 
knee revealed a degenerative tear of the posterior horn 
medial meniscus.  None of these demonstrate that the 
veteran's left knee disorder is related to service.

The veteran asserts that his left knee disorder is related to 
a fall at Fort Buchanan during service.  While the Board 
acknowledges the veteran's belief that his left knee disorder 
is related to service, the evidence does not show that he 
possesses medical expertise, and it is not contended 
otherwise.  Therefore, the veteran is not competent to render 
a medical opinion regarding the etiology of disabilities, and 
the Board finds his statement of limited probative value.  
See Espiritu, supra. (lay persons are not competent to offer 
medical opinions).

A September 2002 VA outpatient treatment record reflects a 
diagnosis of degenerative meniscal tear.  The examiner noted 
that the veteran's left knee disability "can be" related to 
injury during military service.

In October 2002, the veteran testified during the DRO hearing 
that he injured his left knee during service, at Forts 
Buchanan and Jackson, and that he had problems with his left 
knee during service, continuing through discharge in 1965.

An October 2002 VA examination report reflects a diagnosis of 
degenerative tear of the posterior horn of the medial 
meniscus of the left knee based on MRI findings, and mild 
degenerative joint disease.  The examiner noted a detailed 
review of the veteran's service medical records, opining that 
the veteran's current left knee disorder is not related to 
service.

A statement submitted by J.R.G. on behalf of the veteran in 
October 2002, reflects that J.R.G. witnessed the effects of 
the veteran's knee problems during and after service.  
However, the evidence does not show that he possesses medical 
expertise, and it is not contended otherwise.  Therefore, his 
statement of limited probative value in regard to service 
connection.  See Espiritu, supra.

Private examination records dated from January to February 
2003 from I. Miranda, M.D. reflect diagnoses of left knee 
medial meniscus tear, left knee secondary hamstring 
tightness, left knee secondary plica irritation, and early 
degenerative joint disease.  However, Dr. Miranda was unable 
to relate the diagnosed disorders to service.  A June 2003 
Social Security Administration medical report authored by 
A. Martinez, M.D. reflects that the veteran has a current 
left knee disability, but does not attribute the disability 
to service.

An August 2003 VA examination report reflects diagnoses of 
left knee medial meniscal tear, patellofemoral pain syndrome 
and moderate chondromalacia patellar.  The examiner did not 
opine on the etiology of the knee disability.

A June 2006 VA examination report reflects that the examiner 
reviewed the veteran's claims file, including his service and 
post-service medical records.  The diagnoses were left knee 
posterior horn medial meniscus tear, chondromalacia patella, 
and chronic anterior cruciate ligament tear.  The examiner 
opined that the veteran's current left knee disorder is not 
related to military service.

Correspondence from Dr. Bertran dated November 13, 2006 
reflects that the veteran has a left knee disorder and that 
an MRI in 2004 showed a torn medial meniscus.  Dr. Bertran 
specifically indicated that the veteran had a "service-
connected injury of the left knee."

The Board has been presented with what are, or could be 
construed as, four medical opinions: (1) what could be 
construed as a favorable opinion reflected in the September 
2002 VA outpatient treatment record; (2) the unfavorable 
opinion reflected in the October 2002 VA examination report; 
(3) the unfavorable opinion reflected in the June 2006 VA 
examination report; and (4) what could be construed as a 
favorable opinion by Dr. Bertran in his November 2006 
correspondence.

With regard to the weight to assign to the medical opinions, 
the Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  "[T]he credibility and weight to 
be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . ." Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  The Board may favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998).

The Board finds the October 2002 and June 2006 VA medical 
opinions to have the most evidentiary weight.  The veteran 
was afforded comprehensive orthopedic evaluations and the VA 
examiner states that he reviewed the veteran's service 
medical records and post-service clinical records, and he 
discussed relevant evidence regarding the veteran's left knee 
disorder.  Both medical opinions provide reasons and bases in 
support of conclusions and point to evidence which supports 
the conclusions.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-449 (2000).  Thus, the October 2002 and 
June 2006 VA medical opinions are deserving of more probative 
weight.

The September 2002 VA outpatient treatment record merely 
notes that the veteran's left knee disability "can be" 
related to his military service.  Even though the notation 
raises the possibility of service connection, it is 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  The September 2002 report provides 
no reasons and bases in support of its conclusion and there 
is no indication that the examiner reviewed the veteran's 
medical records or VA claims file.  Dr. Bertran's November 
2006 correspondence reflects that the veteran has a 
"service-connected injury of the left knee;" but VA does 
not service connect injury, only disability resulting from 
injury or disease.  There is no indication that the veteran's 
medical records or VA claims file was reviewed or that 
underlying disability was due to any injury in service.  
Thus, the September 2002 opinion and Dr. Bertran's 
observations are assigned less probative weight.

Finally, where the veteran served continuously for ninety 
(90) or more days during a period of war, and if arthritis 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, 
arthritis of the knee was not exhibited in service or within 
the first post service year.  Taking into account all 
relevant evidence, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection, either directly, or presumptively for a left knee 
disorder.  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


